DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-8 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Kim (US 2018/0294564).
Claim 1: Kim discloses An automotive radar system (para 0059, 0065) that comprises:
a radar transmitter (fig 3 elements 320, TX1-TXm);
a radar receiver (fig 3 elements RX1-RXn); and
a digital signal processor coupled to the radar receiver to detect reflections of a signal transmitted by the radar transmitter and to derive signal measurements therefrom (fig 3 element 310, para 0068, 0069), the radar receiver being switchable via gates that each block or pass a signal from a respective receive antenna to an input of an analog-to-digital converter (fig 3 element 350, 330, fig 4, para 0071)

Claim 2: Kim discloses at least some switching of the radar receiver is performed during signal transmission by the radar transmitter (para 0068, fig 3 element 340)

Claim 3: Kim discloses the digital signal processor determines signal measurements for each available combination of transmit antenna and receive antenna (fig 3 element 350, 330, fig 4, para 0071)

Claim 4: Kim discloses the digital signal processor applies phased array processing to derive an image from the signal measurements (fig 3 element 310, para 0060-0063)

Claim 5: Kim discloses A radar measurement method (para 0059, 0065)  that comprises:
transmitting a radar signal with a radar transmitter (fig 3 elements 320, TX1-TXm);;
operating a radar receiver (fig 3 elements RX1-RXn) to provide a digital signal processor with a receive signal (fig 3 element 310);
processing the receive signal to detect reflections of the radar signal and to derive signal measurements therefrom (fig 3 element 310, para 0068, 0069); and
switching the radar receiver to provide the digital signal processor a receive signal from each of multiple combinations of transmit antenna and receive antenna, the radar receiver being switchable via gates that each block or pass a signal from a respective receive antenna to an input of an analog-to-digital converter (fig 3 element 350, 330, fig 4, para 0071)

Claim 6: Kim discloses at least some switching of the radar receiver is performed during signal transmission by the radar transmitter (para 0068, fig 3 element 340)

Claim 7: Kim discloses the digital signal processor determines signal measurements for each available combination of transmit antenna and receive antenna (fig 3 element 350, 330, fig 4, para 0071)

Claim 8: Kim discloses the digital signal processor applies phased array processing to derive an image from the signal measurements (fig 3 element 310, para 0060-0063)

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PETER M BYTHROW whose telephone number is (571)270-1468.  The examiner can normally be reached on Monday-Friday 830am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vladimir Magloire can be reached on 571-270-5144.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/PETER M BYTHROW/Primary Examiner, Art Unit 3648